 DY-DEE WASH, INC.389Dy-Dee Wash,Inc. and Teamsters Local 344, Salesand Service Industry,affiliated with the Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case 30-CA-3623February 22, 1977DECISION AND ORDERBY MEMBERS JENKINS,PENELLO, ANDWALTHER tOn November 26, 1976, Administrative Law JudgeJohn P. von Rohrissuedthe attached Decision in thisproceeding. Thereafter, the General Counsel andRespondent both filed exceptions and a supportingbrief.The General Counsel also filed an answeringbrief to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Dy-Dee Wash, Inc., Milwaukee, Wisconsin, itsofficers,agents, successors,and assigns, shall take theaction set forth in the said recommended Order as somodified:Add the following as paragraph 1(b):"(b) In any like or relatedmannerinterfering with,restraining,or coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act "IThe General Counsel has excepted to certaincredibilityfindings madeby the AdministrativeLaw Judge. It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convinces usthatthe resolutions are incorrect.StandardDry Wall Products, Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexaminedthe record and find nobasis for reversing his findings.The Administrative Law Judgefound it tobe undisputed that Respondentrefused to recognize and bargain with theUnionon or afterApril 1, 1976.Respondent,however,in itsbriefto the Board,arguesfor the first time inthese proceedings that the critical datewas not April 1, but April 14, the daya union representative called Respondent's president and wasinformed thatthere wasno furtherneed to negotiate as the contracthad expiredon March31. The extension of the date of withdrawal of recognitionby 2 weeks wouldenable Respondentto rely onadditional conversationswithits employeesabout their antiunion feelings sothat arguablythere would have beensufficient objective considerationsfor a reasonably based doubtas to the228 NLRB No. 46Union'smajority status and thereforejustification for Respondent'swith-drawal of recognition.However,we find no merit in Respondent's argument that such anextension of the critical date is warranted.Respondent president's testimonyat the hearing clearly shows that the withdrawal of recognition occurredupon the expiration of the contract on March 31.Further,Respondentargued in its brief to the Administrative Law Judgethat April1was the datethat recognition was withdrawn and it would stretch the imagination too farto accept Respondent's explanation that its position before the Administra-tive Law Judge was the result of typographical errors in setting down theproper date in its brief.Finally,Respondent in its answer denied thatparagraph of the complaint which alleged that recognition was withdrawn onor about April 14.We also find it necessary to clarify the Administrative Law Judge'sholding regarding Charles Wildrick who, at the time he started working onMarch 24,1976, or shortly thereafter,had a conversation with his supervisor,Todd Mainville,indicating his desire not to be affiliated with the Union. TheAdministrative Law Judge did not resolve the question of whether Wildrick'sviews came to Respondent's attention prior to the critical date. We note,however,that it is unlikely that they did considering that the record revealsthatMainville did not become a supervisoruntil April 1, 1976, which wouldplace the conversation sometime after Respondent withdrew recognitionfrom the Union.2The Administrative Law Judge inadvertently omitted from his recom-mended Order the language used in 8(axl) and (5) unfair labor practicecasesDECISIONSTATEMENT OF THE CASEJOHN P. VONROHR,Administrative Law Judge: Upon acharge filed on May 4, 1976, the General Counsel of theNational Labor Relations Board, by the Regional Directorfor Region 30 (Milwaukee,Wisconsin),issued a complainton July 13, 1976, against Dy-Dee Wash, Inc., herein calledRespondent or the Company, alleging that it had engagedin certain unfair labor practices violative of Section 8(a)(1)and (5) of the Act. Respondent filed an answer denying theallegations of unlawful conduct alleged in the complaint.Pursuant to notice,a hearing was held before me onSeptember 9, 1976,inMilwaukee, Wisconsin.Briefs werereceived from the General Counsel and Respondent onOctober 12, 1976, and they have been carefully considered.Upon the entire record in this case and from myobservation of the witnesses,I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Wisconsincorporationwith its principalplace ofbusiness and facilities in Milwaukee, Wisconsin,where it is engaged in providing diaper service.Respondentconcedes,and I find,that it is engaged in commerce withinthe meaning of Section2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDTeamsters Local 344, Sales and Service Industry, affili-ated with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein called the Union, is a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe issue in this case is whether Respondent violatedSection 8(a)(5) and (1) of the Act by withdrawing recogni- 390DECISIONSOF NATIONAL LABOR RELATIONS BOARDtion of the Unionas the employees'bargaining agent andby allegedlyengaging in certain other unilateral action.A.TheWithdrawal of RecognitionFor approximately 30 yearsRespondent has recognizedthe Union as the collective-bargainingagent for its employ-ees in a bargaining unit consistingof all routesalesmen andregularrelief drivers,excluding sales supervisors and thesalesmanager.Having also maintaineda contractualrelationshipthroughout this period,the latestcollective-bargaining agreement was effective from April 1, 1973, toMarch 31, 1976. Althoughtwo collective-bargaining meet-ingswere held priorto the expiration date,it is undisputedthatRespondent refused to recognize and bargainwith theUnionon andafter April 1, 1976.1Respondentdefends itsrefusal to recognizethe Union onthe aforesaid dateon the groundthat it hada reasonablebasisfor believing that the Unionno longer represented amajority ofthe employees.In support of this contention,Respondent states inits brief that "Four employees, out ofseven in the bargaining unit,independentlycame tomanagementon or before March 31, 1976,and said theydidn'twant to join the unionor they were dissatisfied withthe union." (Emphasissupplied.)Unfortunately for Re-spondent,the evidencedoesnot sustain thisallegation offact.That therewere a totalof seven employees in the unit atthe timesmaterial heretoisnot in dispute.It is alsoundisputedthat three of them; namely, employees KenKosmatka,Bernie Rendfleisch and RobertEllicson,weremembers oftheUnionat all timesmaterial hereto.Respondentdeductedtheir dues until March31, 1976, andit is clear that none of these employees ever indicated toRespondentany dissatisfaction with the Union. On theother hand,it isclearthat at leasttwo of theremainingemployees were knownby Respondent, prior to the criticaldate, not to be in favor of the Union. LawrenceKeis washired as a route salesman in the latterpart of February1976.The recordreflectsthat, shortly after being hired,Keis informedHellermanthat he had been previouslyaffiliated with Local 344, the Charging Union, that he wasdissatisfied with it, and that he did notwish to become amember.Notwithstanding that the then current collective-bargaining agreement containeda valid union-securityclause, the fact is thatKeis never becamea member of theUnion andunion dues were neverdeducted on his behalf.The secondemployee,Lowell Peters, was employed byRespondentfor 5 years.He also neverbecame a member ofthe Union.Dues were neverdeductedon hisbehalf and heneverwas covered by the Union's health and welfare plan.On atleast one occasionduring this period, Peters let it beknown to Karl Hellerman,Respondent's president, that hedid not wish to join the Union.'The complaint alleges,and the answer admits,thatnegotiationsbetween the parties were held on March I I and26, 1976.However, noevidence was adduced concerning the substance of these negotiations.2Althoughthe recorddoes not reflect whether theUnion was initiallyrecognized by Respondent on the basis of a Boardcertification, it may bepresumed that itenjoyed a majoritystatus at that time.Accordingly, thesame legal principles are applicable.3Taft Broadcasting,WDAF-TV, AM-FM,201 NLRB 801 (1973);RayCharlesWildrick, the sixth unit employee under discus-sion,was hired by Respondent on March 24, 1976.Although the record reflects thatWildrick, during aconversationwithHellerman at the end of the first week inApril 1967, told Hellerman that he was not for the Union,there is a question as to whether Respondent was in factapprised of Wildrick's union views prior to the withdrawalof recognition on May 1. Thus, Wildrick testified that "atthe time [he] started or shortly thereafter" he told ToddMainville,the route supervisor, that he had previously beenaffiliated with Local 344 but that he would prefer to avoidjoining it.Hellerman testified that the foregoing wasconveyed to him by Mainville, but he did not relate justwhen this occurred. Departing for the moment fromWildrick, I turn now to the seventh employee, ArthurTracy.Tracy began his employment with Respondent onMarch 25, 1976. Concerning this employee,although hetestified that he ultimately told Hellerman that he did notwant to join the Union,the fact of the matter is that by hisown testimony this did not occur until 2 or 3 weeks after hewas hired. Accordingly, this obviously occurred afterRespondent had declined recognition.Turning to my conclusions,the legal principles relating towithdrawal of recognition of a bargaining representativeare well settled.Absent special circumstances,a unionenjoys an irrebuttable presumption of majority status for 1year after certification.2 Thereafter the presumption contin-ues, but becomes rebuttable upon a sufficient showing tocast serious doubt on the union's continued majority status.At that point, the burden shifts to the General Counsel toprove that,on the critical date,the union in fact representeda majority of the employees.3 To recapitulate, in the instantcase the evidence reflects that,of the seven employees in theunit,only two (Keis and Peters)may be said to havedefinitely apprisedRespondentof their dissatisfaction withtheUnion prior to the criticaldate.With respect toWildrick, in view of the uncertainty of his testimony as tojust when he advised his supervisor concerning his unwill-ingness to join the Union,the fact of whether Respondentwas apprised of this expressionpriorto the critical date is atleast open to question.In any event,and assumingarguendothatWildrick's views did come to Respondent's attentionprior to the critical date,this would still provide a showingthat only three of the seven employees expressed theirdissatisfaction of the Union prior to the critical date. Thisexpressionof a minoritygroup of Respondent's employeesdoes not, under established Board principles,constitute asufficient basis for supporting any alleged good-faith doubtof the Union's majority status.4 Moreover, and althoughthere is absent the type of union animus usually found inthese cases, the unrefuted testimonyof Robert Ellicsonestablishes that in earlyMarch 1976 Respondent VicePresident Lorraine Hellerman told this employee that "shewould like to work a year without the Union, to see how itBrooks v.N.LR.B.,348 U.S. 96 (1954);Celanese Corporation ofAmerua,95NLRB 664 (1951).4As I read the Board's decision inAutomatedBusinessSystems,a Divisionof LittonBusiness Systems,Inc.,205 NLRB532 (1973),the decisive test indetermining the issue in this case is whether Respondent in fact held a good-faithdoubt as to the Union'smajority status at the time it declinedrecognition,not whether the Union in fact held a majority status at that time. DY-DEE WASH, INC.391would work out." Clearly,an expressionof this nature inadvance of Respondent'ssubsequentaction is furtherreason toquestion the objectivity of Respondent's motiva-tionin withdrawingrecognition.Accordingly, and in viewof all the foregoing, I find that Respondent's withdrawal ofrecognitionfrom the Union on or about April 1, 1976,violatedSection 8(a)(5) and (1) of the Act.B. Alleged Unilateral ActionThe complaintallegesthat Respondent violated Section8(a)(5) and(1) of the Act by, on March 25, 1976, "startingan employee at a wage rate contrary to the collective-bargaining agreement, without first giving the Union noticeof an opportunity to bargain about the matter."With reference to the starting rate, article XIV, section 4,of the contract provides simply that "Inexperienced routesalesmen shall receivea salary of at least seventy-fivedollars ($75) per week during their probationary period ofemployment ...."It isundisputed that on March 25,1976, as well as on several preceding occasions, Respondenthired employees at salaries in excess of $75 per week. Indisposing of this matter summarily, suffice it to note thatthe proviso of "at least" $75 per week obviously does notrestrict the beginning salary to a minimum of $75. Beyondthe foregoing, the General Counsel's brief also alludes tothe fact thatthe beginningsalary paid to one of the driversappears also to be above the basic weekly salary set forth insection 1 of article XIV. This, however, is not the theoryalleged in the complaint. I might add, moreover, that it isnot a function of the Board to police every alleged violationof a collective-bargaining agreement. In the instant case,one of Respondent's employees served as a union stewardat the plant and undoubtedly a business agent also wasassigned to handle the affairs of the Local. In situationssuch as this, it would appear that the purported violation inquestion should have been discovered by the Union, atwhich time appropriate action could have been initiatedunder the grievance and arbitration procedures of thecontract. In any event, for the reason stated earlier, it isrecommended that this allegation be dismissed.The complaint further alleges that about early April 1976Respondent unilaterally offered employees Blue Cross-Blue Shield insurance in order to influence them to rejectthe Union as their bargaining representative in violation ofSection 8(a)(1) and (5) of the Act.Preliminarily, it is noted that the collective-bargainingagreementprovides that unit employees are to be coveredby the Union's own health and welfare plan and that theemployer is obligated to contribute the employees' premi-um therefor.5 As to the unrepresented employees, these arecovered by a Blue Cross plan which has been in effect atRespondent's plant for many years prior to the collective-bargaining agreement.One witness,Arthur Tracy, was called by the GeneralCounsel in support ofthe allegationin question. Tracy, whowas hiredin latterMarch or early April 1976, testified that2 or 3weeks laterhe broachedHellerman tosee aboutinsurance.According to Tracy, Hellerman replied that he[Tracy ] had the option of either taking the Union plan if hejoined the Union, or Blue Cross if he did not. In a contextthat is not entirely clear from Tracy's brief testimony, Tracytestified that he advised Hellerman that he did not want tojoin the Union, that he preferred the Blue Cross plan.Further, according to Tracy, Hellerman thereupon statedthat he would send for some brochures.6 In view of the factthat it was Tracy who initiated this conversation, andfurther in view of thevaguenessand what I regard as theunreliability of Tracy's entire testimony on the subject,? Ifind that Tracy's testimony does not prove the allegation setforth above.8 Accordingly, it is recommended that thisallegationbe dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices violative of Section 8(a)(5) and (1) oftheAct, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.CONCLUSIONS OF LAW1.The Company is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By engaging in the conduct described in section III,above, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) and(5) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby make thefollowing recommended:5 The plan is tied in with the union-security clause,i.e., that premiumcontributions be made for employees who have been employed for 30 days.6Tracytestified that he received the brochures2 or 3weeks later.7Not satisfied with Tracy's testimony,the General Counsel producedTracy'sprehearing statement and submitted it to him for the stated purposeof impeachingTracy,his own witness.8Charles Wildnck,called as Respondent'switness,also testified that hespoke toHellerman about insurance.However,Wildnck's testimonyconcerning this subject is also too confusing and unreliableto support afinding ofthe violation alleged. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERSDy-Dee Wash,Inc.,Milwaukee,Wisconsin,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Refusing to bargain,upon request,with the Union asthe exclusive collective-bargaining representative of theemployees in the following appropriate unit:All routesalesmen, regular relief drivers, excluding allroute foremen,sales supervisors,and the sales manager.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Upon request, bargain collectively with the Union asthe exclusive representative of the employees in theappropriate unit with respect to rates of pay, wages, hoursof employment, and other terms and conditions of employ-ment.(b) Post at its facility in Milwaukee, Wisconsin, copies ofthe attached notice marked "Appendix." 10 Copies of saidnotice on forms provided by the Regional Director forRegion 30, after being duly signed by Respondent'sauthorized representative, shall be posted by it for 60consecutive days thereafter,in conspicuous places, includ-ing all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHERRECOMMENDEDthat the complaint bedismissed insofar as it alleges violations not specificallyfound herein.B In the eventno exceptions are filed as provided by Sec. 102.46 of theRules andRegulations of the National LaborRelationsBoard, the findings,conclusions, and recommended Order herein shall, as providedin Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.10 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, bargain collectively withTeamstersLocal 344,Sales and ServiceIndustry,affiliated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, as the exclusive representative of all employees inthe appropriatebargainingunit with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment and, if an understanding isreached, embody such understanding in a signedagreement. The appropriate bargaining unit is:All of our routesalesmen,regular relief drivers,excluding our route foremen, sales supervisors,and the sales manager.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir organizational rights guaranteed under the Na-tional Labor Relations Act, as amended.DY-DEE WASH, INC.